 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   CHRISTINA SINHA, SBN # 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     WILLIAM ASHLEY
 7
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 2:19-cr-00031-MCE
12                                              )
                        Plaintiff,              )   STIPULATION AND ORDER TO ADVANCE
13                                              )   JUDGMENT AND SENTENCING HEARING
     vs.                                        )
14                                              )   Date: June 13, 2019
     WILLIAM ASHLEY,                            )   Time: 10:00 A.M.
15                                              )   Judge: Hon. Morrison C. England, Jr.
                       Defendant.               )
16                                              )
                                                )
17
            IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18
     States Attorney, through Robert Artuz, Assistant United States Attorney, counsel for Plaintiff,
19
     and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20
     counsel for Defendant William Ashley (hereinafter “Parties”), that the Judgment and Sentencing
21
     in this matter may be advanced to May 23, 2019.
22
            On March 14, 2019, the Court accepted Mr. Ashley’s guilty plea to a single-count
23
     Information charging him with Aggravated Identity Theft (18 U.S.C. § 1028A). ECF No. 22, 27.
24
     The Court set a schedule for the disclosure of the Presentence Report (PSR) and the filing of
25
     objections that inter alia set the Judgment and Sentencing date on June 13, 2019. ECF No. 29.
26
     Probation filed a draft PSR on May 01, 2019 pursuant to that schedule. ECF No. 31.
27
            The Parties and Probation have consulted and agree there are no substantive issues in
28
                                                     -1-
      Stipulation and Order to Advance J&S
 1   dispute. Therefore, the Defense respectfully requests the Court to vacate the June 13, 2019

 2   Judgment and Sentencing date and advance it to May 23, 2019. The Government and Probation

 3   do not object to this advancement.
 4          The Parties further stipulate that the Schedule for Disclosure of the Presentence Report
 5   and for filing of objections may be modified as follows:
 6    Counsel’s written objections to the draft Presentence Report                   5/16/2019
      shall be delivered to the Probation office and opposing counsel
 7    no later than:
 8
      The Presentence Report shall be filed with the Court and                       5/17/2019
 9    disclosed to Counsel no later than:

10    Motion for correction of the Presentence Report shall be filed                 5/20/2019
      with the Court and served on the Probation Officer and
11    opposing counsel no later than:
12
      Judgment and sentencing date:                                                  5/23/2019
13
14
15                                                Respectfully submitted,
16                                                HEATHER E. WILLIAMS
                                                  Federal Defender
17
18   Date: May 15, 2019                           /s/ Christina Sinha
                                                  CHRISTINA SINHA
19                                                Assistant Federal Defender
                                                  Attorneys for Defendant
20                                                WILLIAM ASHLEY

21
22   Date: May 15, 2019                           MCGREGOR W. SCOTT
23                                                United States Attorney

24                                                /s/ Robert Artuz
                                                  ROBERT ARTUZ
25                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
26
27
28
                                                    -2-
      Stipulation and Order to Advance J&S
 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4          IT IS SO ORDERED.
 5   Dated: May 20, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -3-
      Stipulation and Order to Advance J&S
